Citation Nr: 1532822	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-02 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for aortic stenosis with aortic valve replacement and atrial fibrillation, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 1956 in the Navy and from March 1956 to April 1972 in the Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for aortic stenosis with aortic valve replacement and atrial fibrillation, claimed as a heart condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In the August 2009 Notice of Disagreement, the Veteran requested to amend his original claim for direct service connection for heart disease to include as secondary to his service-connected sarcoidosis.  Similarly, in the July 2015 Informal Hearing Brief, the Veteran's representative contends the Veteran developed a heart condition due to his service-connected pulmonary sarcoidosis.  In support of this contention, the representative submitted additional evidence of a talking paper published by the Foundation for Sarcoidosis Research, addressing some of the medical problems caused by sarcoidosis.

In light of the Veteran's request to amend his original claim for direct service connection, the Board finds a medical opinion as to whether the Veteran's service-connected sarcoidosis caused or aggravated the Veteran's present heart condition is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's heart condition and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded a heart examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	b.  If the answer to (a) is no then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition was proximately due to or the result of the service-connected sarcoidosis.

	c.  If the answers to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected sarcoidosis.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the heart condition (i.e. a baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


